DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [00122] - Line 3 has an extra comma. 
Paragraph [00122[ - Line 6 has an extra space before a period.  
Appropriate correction is required.
Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
Claim 4, line 4 should read "configured to measure the temperature". 
Claim 8, line 5 should read "configured to amplify the electromotive force".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 2 recites the limitation "temperature distribution" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 2 recites that the thin film is being inductively heated.  Claim 1 recites that the working coil heats the object.  It is therefore unclear whether the thin film is directly inductively heated by the working coil or whether the thin film is indirectly heated via heat transfer from the object to the thin film.
In claim 2, it is unclear what “a predetermined temperature” is referring to and how it is determined.  Specifically, it is unclear if “a predetermined temperature” is referring to a designated temperature (e.g., 100°), a temperature measured at one of the plurality of thermocouples, or some other value.  Claim 2 also recites that the first temperature is a measure of “a portion of the at least one of the thin film or the upper plate”.  Thus, it is also unclear how the predetermined temperature in the temperature distribution in the thin film is determined if the first temperature is a temperature of a portion of only the upper plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keishima (U.S. Pub. No. 2005/0205561 A1) in view of Gichu (JP 2009283205 A).
In regards to claim 1, Keishima describes an induction heating type cooktop (Keishima, Abstract), comprising: an upper plate coupled to a top side of a case and configured to place an object to be heated on a top of the upper plate (Keishima, top plate 12 of Fig. 3; par. [0023]); a working coil disposed inside the case to heat the object (Keishima, inducting heating unit 15 of Fig. 3; par. [0024]); a thin film disposed on at least one of a top surface or a bottom surface of the upper plate (Keishima, electric conductor 17 of Fig. 3; pars. [0023]-[0026] – the electric conductor 17 is placed between the coil on the underside surface of the top plate or utensil being heated); an insulator disposed between the bottom surface of the upper plate and the working coil (Keishima, insulator 26 of Fig. 3; pars. [0053]-[0054]); and a temperature sensor configured to measure a temperature of at least one of the thin film or the upper plate (Keishima, temperature sensor 35 of Fig. 3; pars. [0024] and [0046]).
Keishima does not describe a temperature sensor that comprises a plurality of thermocouples.  Rather, the type temperature sensor used in Keishima is not disclosed.  However, Gichu describes an induction heating cooker using a plurality of thermocouples placed on a top plate to measure the temperature of the cooking container placed on top of the cooker (Gichu, pars. [0024] and [0109]; 30, 30’, 31 and 31’ of Fig. 2).  Both Keishima and Gichu are directed to induction type cooktops that include temperature sensors to determine the temperature of the object being heated.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu to implement a temperature sensor that has a plurality of thermocouples to detect and improve upon inefficient cooking.
In regards to claim 2, Keishima describes the induction heating type cooktop of claim 1, wherein the temperature sensor is further configured to, based on the thin film being inductively heated (Keishima, pars. [0052]-[0053]), measure a first temperature of a portion of the at least one of the thin film or the upper plate (Keishima, par. [0024] – temperature sensor is fixed to the underside surface of the top plate and detects a temperature of the top plate or utensil being heated), the first temperature being greater than or equal to a predetermined temperature in the temperature distribution in the thin film.  
It is noted that the term “predetermined temperature” has been rejected under 35 U.S.C. 112(b) as being unclear.  Keishima does not explicitly describe that the detected temperature would be greater than or equal to a predetermined temperature in the temperature distribution in the thin film.  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that a temperature sensor located in close proximity to the electric conductor and not separated by an insulating material, as shown in Fig. 3 of Keishima, would have a temperature approximately equal to one another.
In regards to claim 3, Keishima in view of  Gichu describes the induction heating type cooktop of claim 2, wherein the plurality of thermocouples are disposed at regions corresponding to the thin film on the at least one of the top surface or the bottom surface of the upper plate (Keishima, Fig. 3; par. [0024] – temperature sensor 35 is fixed to the underside surface of the top plate 12 in a space within aperture 18 of electric conductor 17; Gichu, pars. [0024] and [0109]; 30, 30’, 31 and 31’ of Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu for the reasons provided above with respect to claim 1.
In regards to claim 4, Keishima does not describe the induction heating type cooktop of claim 2, wherein the plurality of thermocouples comprise: at least one thermocouple that is disposed at a region corresponding to the thin film and that is configured to measure a temperature of the thin film; and at least one thermocouple that is disposed at a region outside the thin film.  At most, Keishima describes an induction heating type cooktop wherein a temperature sensor is disposed at a region outside the thin film.  As argued above with respect to claims 1 and 2, Gichu describes a plurality of thermocouples (Gichu, pars. [0024] and [0109]; 30, 30’, 31 and 31’ of Fig. 2).  Gichu describes one thermocouple disposed in the center area between the heating coil 6 and three thermocouples disposed annularly above the heating coil 6 (Gichu, Figs. 2 and 3).  The electric conductor 17 of Keishima is located between the top plate 12 and induction heating unit 15 and having an annular shape (e.g., an opening in the electric conductor) with a center aperture 18 (Keishima, par. [0024]; Fig. 3).  Accordingly, if one of ordinary skill in the art at the time of filing of the claimed invention modified Keishima in view of Gichu, the simplest modification would involve implementing the temperature sensor 35 using a thermocouple and disposing additional thermocouples annularly between the induction heating unit 15 and the electric conductor 17 to implement a temperature sensor that has a plurality of thermocouples to detect and improve upon inefficient cooking by measuring temperature of the inductively heated objects.
In regards to claim 5, Keishima describes the induction heating type cooktop of claim 1, further comprising a controller configured to control the working coil (Keishima, driving circuit 16 of Fig. 3; pars. [0024] and [0036] – driving circuit generates high-frequency magnetic field to heat via magnetic induction), wherein each of the plurality of thermocouples (Gichu, pars. [0024] and [0109]; 30, 30’, 31 and 31’ of Fig. 2) comprises: a first end that is connected to the at least one of the thin film or the upper plate (Keishima, Fig. 3; par. [0024] – temperature sensor 35 is fixed to the underside surface of the top plate 12 in a space within aperture 18 of electric conductor 17).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu for the reasons provided above with respect to claim 1.
Keishima does not explicitly describe a second end that is configured to transfer an electromotive force to the controller.  However, Gichu describes an induction heating cooker using a plurality of thermocouples placed on a top plate to measure the temperature of the cooking container placed on top of the cooker (Gichu, pars. [0024] and [0109]; 30, 30’, 31 and 31’ of Fig. 2).  The one end of the plurality of thermocouples is connected to measurement circuit 41, selection circuit 59, and microcomputer 15 (Gichu, par. [0066]; Figs. 8, 9, and 11).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention modify Keishima in view of Gichu to connect the temperature sensor to the driving circuit 16 to aid the driving circuit in maintaining a constant output to detect and improve upon inefficient cooking by measuring temperature of the inductively heated objects and to help ensure that the induction heating unit is safely operating.
In regards to claim 6, Keishima describes the induction heating type cooktop of claim 5, wherein the first end is attached to the at least one of the thin film or the upper plate (Keishima, Fig. 3; pars. [0024] and [0046]).  Keishima does not describe wherein the first end passes through the insulator.  However, Gichu describes thermocouples and the respective bases are covered with heat-resistant films and plastics (Gichu, pars. [0016], [0033], [0035], and [0041]).  The wires of the thermocouples are also drawn out perpendicular to the winding direction of the induction heating coil (Gichu, par. [0017]).  Accordingly, one end of the thermocouples of Gichu are disposed in a heat-resistant plastic and drawn out of the plastic perpendicular to the winding direction of the induction heating coil (Gichu, Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu to insulate the non-contact end of the temperature sensors in heat-resistant material and connect said end to the driving circuit to provide accurate temperature data that is not adversely affected by heat sources away from the points of interest where the contact points are located.
In regards to claim 7, Keishima does not describe the induction heating type cooktop of claim 5, wherein the controller is configured to measure a temperature of a thermocouple that is selected among the plurality of thermocouples based on a selection signal.  However, Gichu describes a plurality of thermocouples that are connected to a temperature measurement circuit 41 and selection circuit 59 of a microcomputer 15 which provides a selection signal to the thermocouple selection terminal 60 to switch which temperature measurement is received such that it is possible to reduce the cost of the circuitry by reducing the number of input terminals required at the microcomputer (Gichu, par. [0066]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu to implement a data source selection mechanism in a multi-source temperature sensor to reduce the cost of the required circuitry.
In regards to claim 8, Keishima does not describe the induction heating type cooktop of claim 8.  However, Gichu describes a multiplexer that is configured to receive the selection signal (Gichu, par. [0066]; Fig. 11 - the selection circuitry 59 is a 4x1 multiplexer), that is configured to select the thermocouple based on the selection signal (Gichu, par. [0066]; Figs. 8, 9, and 11), and that is configured to switch selection of the thermocouple among the plurality of thermocouples based on a predetermined cycle (Gichu, Id.); and an amplifying circuit configured to amplify an electromotive force generated in the thermocouple that is selected by the multiplexer (Gichu, Id.), wherein the controller is further configured to receive information regarding the temperature of the selected thermocouple through the amplifying circuit (Gichu, Id.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu to implement a data source selection mechanism as a multiplexer in a multi-source temperature sensor to reduce the cost of the required circuitry.
In regards to claim 9, Keishima describes induction heating type cooktop of claim 5, wherein the controller is further configured to control an output of the working coil based on whether the temperatures measured exceeds a predetermined temperature threshold (Keishima, par. [0039]).  Keishima does not describe a plurality of thermocouples.  However, for at least the same reasons as provided with respect to claims 1 and 5, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu.
In regards to claim 10, Keishima does not describe the induction heating type cooktop of claim 9, wherein the controller is further configured to, based on the at least one of the temperatures exceeding the predetermined temperature threshold, determine that a central portion of the object is offset from a central portion of the working coil.  While Keishima primarily focuses on an assumption that most pans have an inwardly warped bottom (e.g., the center portion is most likely to be touching the stove), Keishima does acknowledge that an opposite warping may occur (Keishima, pars. [0012]-[0013]).  Gichu provides that an air layer that exists between the bottom of the pan and a top plate of a pan can result in improper heating (Gichu, par. [0007]).  To address this issue, Gichu describes determining a state of the cooking container from a difference between temperatures measured above the induction heating coil and a temperature measured above a center portion of the induction heating coil to accurately detect a temperature regardless of the shape and placement of the cooking container on the top plate (Gichu, par. [0026]). If a difference is detected, the microcomputer can continue induction heating or stop heating and provide an abnormal warning of the pan via a display or buzzer (Gichu, pars.[0069]-[0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu to determine a temperature difference  of a pan measured at different points about the induction coil and provide a warning to a user if an abnormal status is detected to help ensure that the pan is providing even heating.
In regards to claim 11, Keishima does not describe the induction heating type cooktop of claim 10, wherein the controller is further configured to: based on a determination that the central portion of the object is offset from the central portion of the working coil, control the output of the working coil to be less than or equal to a preset output.  However, for similar reasons as provided above with respect to claim 10, Gichu describes controlling the output of the induction coil to be less that a preset output (e.g., off) if an abnormal status is detected.
In regards to claim 12, Keishima does not describe the induction heating type cooktop of claim 11, wherein the controller is further configured to: based on the at least one of the temperatures being less than or equal to the predetermined temperature threshold, maintain the output of the working coil.  However, for similar reasons as provided above with respect to claim 10, Gichu describes controlling the output of the induction coil to maintain heating based on the status detected and whether the status is within a predetermined threshold (see Gichu, par. [0076]).
In regards to claim 13, Keishima does not describe the induction heating type cooktop of claim 10, wherein the controller is further configured to output a predetermined guide message based on a determination that the central portion of the object is offset from the central portion of the working coil.  However, for similar reasons as provided above with respect to claim 10, Gichu describes providing a warning to a user using a display device or a buzzer (see Gichu, par. [0077]).  
In regards to claim 14, Keishima does not describe the induction heating type cooktop of claim 13, wherein the controller is further configured to: determine whether at least one of differences between the temperatures measured by the plurality of thermocouples exceeds a predetermined difference threshold; and output the predetermined guide message based on a determination that at least one of differences between the temperatures measured by the plurality of thermocouples exceeds the predetermined difference threshold.  However, for similar reasons as provided above with respect to claim 10, Gichu describes comparing the average temperature measured with a predetermined threshold value (see Gichu, par. [0076]) and outputting a warning to a user using a display device or a buzzer based on the abnormal status detected (see Gichu, par. [0077]).
In regards to claim 15, Keishima does not describe the induction heating type cooktop of claim 1, wherein the plurality of thermocouples are K-type thermocouples.  However, Gichu describes k-type thermocouples (Gichu, par. [0021]).  For at least the same reasons as provided with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu. 
In regards to claim 17, Keishima describes the induction heating type cooktop of claim 1, wherein the thin film has a ring shape having a central area that exposes the upper plate (Keishima, Fig. 1, par. [0027]), and a temperature sensor connected to the upper plate corresponding to the central area (Keishima, Id.).  Keishima does not describe wherein the plurality of thermocouples comprise a first thermocouple connected to the thin film and a second thermocouple connected to the upper plate corresponding to the central area of the thin film.33Attorney Docket No.: 48974-0033001Client Ref: OPLA 191434-US; LGE Ref.: 19KWM086US02  However, as argued above with respect to claim 1, Gichu describes a plurality of thermocouples (Gichu, pars. [0024] and [0109]; 30, 30’, 31 and 31’ of Fig. 2).  Gichu further describes one thermocouple disposed in the center area between the heating coil 6 and three thermocouples disposed annularly above the heating coil 6 (Gichu, Figs. 2 and 3).  The electric conductor 17 of Keishima is located between the top plate 12 and induction heating unit 15 and having an annular shape (e.g., an opening in the electric conductor) with a center aperture 18 (Keishima, par. [0024]; Fig. 3).  Accordingly, if one of ordinary skill in the art at the time of filing of the claimed invention modified Keishima in view of Gichu, the simplest modification would involve implementing the temperature sensor 35 using a thermocouple and disposing additional thermocouples annularly between the induction heating unit 15 and the electric conductor 17 to implement a temperature sensor that has a plurality of thermocouples to detect and improve upon inefficient cooking by measuring temperature of the inductively heated objects.
In regards to claim 18, Keishima does not describe the induction heating type cooktop of claim 17, wherein each of the first thermocouple and the second thermocouple passes through the insulator.  However, Gichu describes thermocouples and the respective bases are covered with heat-resistant films and plastics (Gichu, pars. [0016], [0033], [0035], and [0041]).  The wires of the thermocouples are also drawn out perpendicular to the winding direction of the induction heating coil (Gichu, par. [0017]).  Accordingly, one end of the thermocouples of Gichu are disposed in a heat-resistant plastic and drawn out of the plastic perpendicular to the winding direction of the induction heating coil (Gichu, Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Keishima in view of Gichu to insulate the non-contact end of the temperature sensors in heat-resistant material and connect said end to the driving circuit to provide accurate temperature data that is not adversely affected by heat sources away from the points of interest where the contact points are located.
Allowable Subject Matter
Claims 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE1012705A1 describes a cooker hob with an inductor heat source that inductively heats a metallic surface to provide indirect heating to non-metallic materials. US 2012/0138596 A1 describes an inductively heated hob having a glass ceramic cover plate with a plurality of metal layers that can be on at least one side of the cover plate EP2876373A1 describes a hob having a pan support to facilitate alignment of a cooking pan with retractable indicator elements that are hidden when the cooking pan applies a load.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761